David Newbern, Justice. We must dismiss this appeal because not all of the claims against all of the parties have been resolved, and there has been no certification pursuant to Ark. R. Civ. P. 54(b) that there is no need for delay in deciding the case with respect to the parties now before us. The appellant, Sharon Barr, sued Brotherhood Mutual Insurance Company, Inc., the insurer of Harlan Park Baptist Church, and the former pastor of the Church, Jim Richardson, for negligence. The negligence asserted was the failure of the Church with respect to its duty to provide safe, ethical, and competent counseling for a congregant. Ms. Barr alleged her daughter, while a member of the congregation of the Church, entered into a counseling relationship with Richardson which developed into a sexual liaison and resulting pregnancy. Summary judgment was awarded the insurance company on the ground that its limited liability policy covering the church did not cover the negligence alleged. Nothing presented to us shows the claims against Richardson to have been resolved. When multiple parties are involved, Ark. R. Civ. P. 54(b) permits a trial court to enter a judgment which is final “upon an express determination, supported by specific factual findings, that there is no just reason for delay.”  The failure to comply with Rule 54(b) presents a jurisdictional issue which we will raise on our own, and absent compliance, we dismiss the appeal for lack of a final order. State Farm Mut. Auto. Ins. Co. v. Thomas, 312 Ark. 429, 850 S.W.2d 4 (1993); Pardon v. Southern Farm Bur. Cas. Ins. Co., 312 Ark. 198, 848 S.W.2d 412 (1993). Appeal dismissed.